Citation Nr: 1550441	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  12-00 194	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.

2.  Entitlement to service connection for a right knee disability, to include arthritis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968, and from February 1973 to February 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, and an April 2014 rating decision from the VA RO in St. Petersburg, Florida.  Jurisdiction rests with the VA RO in St. Petersburg, Florida, from which the appeal was certified.

In September 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

Acquired Psychiatric Disorder

The Veteran asserts that he has an acquired psychiatric disorder as a result of stressors during active duty service.  While the Veteran initially made a claim for entitlement to service connection for PTSD, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that the scope of a claim for service connection for a mental disability includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons, 23 Vet. App. at 5-6.  As such, the Board has re-characterized the Veteran's claim to include other acquired psychiatric disorders.

The Veteran underwent VA examination in connection with his claim in February 2011.  The examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD and diagnosed depressive disorder.  The examiner opined that the Veteran's depressive disorder was less likely than not related to his conceded stressor of fear of hostile military or terrorist activity.

Upon review, the Board finds that the VA opinion of record is not sufficient for purposes of determining service connection, as the VA examiner did not provide a sufficient rationale for the negative opinion regarding depressive disorder.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from whether it is factually accurate, fully articulated, and has sound reasoning for the conclusion).  As such, the Board finds that remand is warranted in order to obtain an additional examination and opinion regarding the etiology of any acquired psychiatric disorder diagnosed during the pendency of the appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

With respect to the examination, the Board notes that, effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the DSM, Fourth Edition (DSM-IV) and replace them with references to the recently updated DSM-5.  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in May 2012 and, therefore, this claim is governed by DSM-IV.  Therefore, while the Board acknowledges that the DSM-5 represents the most up-to-date clinical diagnostic guidelines, due process requires that the Veteran's claims of service connection for a cognitive or acquired psychiatric disorder must also be considered using the DSM-IV criteria.

Additionally, as the Veteran receives continuous treatment through VA, the Board finds the RO should obtain all VA records dated from September 2012 to the present.

Right Knee Disability

In an April 2014 rating decision, the RO denied a claim for entitlement to service connection for a right knee disability, to include arthritis.  In a February 2015 statement, the Veteran filed a Notice of Disagreement with this decision.  The filing of a Notice of Disagreement initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  Remand is therefore required so that the Veteran may be issued a Statement of the Case with respect to the issue of entitlement to service connection for a right knee disability.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from September 2012 to the present.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified, and the unavailability of the records should be noted in the claims file.

2.  Then, schedule the Veteran for another VA examination to determine the current nature and etiology of any acquired psychiatric disorder, to include PTSD, and depressive disorder.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's service treatment records, VA treatment records, and with consideration of the Veteran's lay statements, the examiner should provide all diagnoses and an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current acquired psychiatric disorder began in service, was caused by service, or is otherwise related to service, to include as due to the established in-service stressors.  In this respect, the examiner should comment on all diagnoses of record during the pendency of the appeal, including any psychiatric diagnosis present or noted in the claims file. 

If PTSD is diagnosed, the examiner must indicate the specific stressor or stressors that led to the PTSD.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

3.  Issue a Statement of the Case and notify the Veteran of his appellate rights with respect to the issue of entitlement to service connection for a right knee disability, to include arthritis.  In the notice and Statement of the Case, remind the Veteran that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed.  
38 C.F.R. § 20.202 (2015).  If the Veteran perfects an appeal as to the issue, return the claim to the Board for appellate review.

4.  After all development has been completed, re-adjudicate the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder.  If the benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

